Citation Nr: 0307032	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  02-00 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
left knee ligament strain superimposed on chondromalacia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1975 
to September 1978.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a May 1999 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection and an initial 10 percent rating 
for left knee ligament strain superimposed on chondromalacia.  

In July 2002, the Board remanded the case to schedule a video 
hearing for the veteran.  The veteran's statements from July 
2002 to October 2002 withdrew his request for a personal 
hearing.  This matter is now before the Board for appellate 
review.  


FINDINGS OF FACT

1.  Left knee range of motion is 0-130 degrees with a 
negative anterior drawer sign, a negative Lachman maneuver, 
and no subluxation, gross abnormalities, crepitation, 
fluctuation, erythema, or edema.  

2.  The medical evidence shows no incoordination, swelling, 
deformity, atrophy of disuse, instability of station, or 
interference with sitting and weight-bearing attributable to 
the service-connected left knee disability.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for left knee ligament strain superimposed on chondromalacia 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2002).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The claim may be adjudicated on the merits because the VA has 
fulfilled its duty to assist and inform the veteran in 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West 2002).  The VA shall also notify the claimant 
and the claimant's representative, if any, of the evidence  
that is necessary to substantiate the claim, which evidence 
the claimant is to provide, and which evidence the VA will 
attempt to obtain for the claimant.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  

The RO obtained the available service medical records and 
medical records from the identified health care providers.  
The veteran and his representative filed several lay 
statements with the RO, and the veteran withdrew his request 
for a personal hearing.  The December 2001 statement of the 
case and the Board's January 2003 letter informed the veteran 
of the applicable laws and regulations, the evidence needed 
to substantiate the claim, and which party was responsible 
for obtaining the evidence.  In these documents, VA informed 
the veteran that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from the identified private health care 
providers.  The veteran was informed that it was his 
responsibility to identify health care providers with 
specificity and that it still remained his ultimate 
responsibility to obtain any lay statements and private 
medical evidence needed to support his claim.  The Board's 
January 2003 letter specifically informed the veteran of 
applicable provisions of The Veterans Claims Assistance Act 
of 2000.  





The VA has fulfilled its duty to assist and inform the 
veteran because he was informed of new and applicable laws 
and regulations, the evidence needed to substantiate the 
claim, told which party was responsible for obtaining the 
evidence, provided ample opportunity to submit such evidence, 
and VA has obtained such evidence or confirmed its 
unavailability.  Quartuccio v. Principi , 16 Vet. App. 183, 
187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  


Entitlement to an initial rating in excess of 10 percent for
left knee ligament strain superimposed on chondromalacia

For the veteran to prevail in a claim for increased rating, 
the evidence must show that his service-connected disability 
has caused greater impairment of his earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

The veteran's left knee disability is currently evaluated 
under the criteria for other impairment of the knee 
represented by recurrent subluxation or lateral instability.  
See 38 C.F.R. §§ 4.71a, Diagnostic Code 5257.  Given the 
diagnoses and findings of records, the Board will consider 
whether an initial rating in excess of 10 percent is 
warranted under the criteria for other impairment of the knee 
(Diagnostic Code 5257) limitation of motion of the knee 
(Diagnostic Codes 5260 and 5261), and arthritis (Diagnostic 
Codes 5003 and 5010) since April 1998, when the veteran filed 
his application to reopen the claim for service connection.  

The Board will first consider the rating criteria for other 
impairment of the knee represented by recurrent subluxation 
or lateral instability.  When a disability not specifically 
provided for in the rating schedule is encountered, such as 
left knee ligament strain superimposed on chondromalacia, it 
will be rated under a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  See 
38 C.F.R. § 4.20.  Other impairment of the knee, represented 
by recurrent subluxation or lateral instability, is assigned 
a 10 percent evaluation if slight, a 20 percent evaluation if 
moderate, and a 30 percent evaluation if severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

A higher rating cannot be established because subluxation and 
lateral instability cause no more than slight impairment.  At 
the October 2001 VA joints examination, the veteran 
subjectively reported left knee instability and intermittent 
giving way and locking, but a negative anterior drawer sign 
and a negative Lachman maneuver objectively proved that there 
was no more than slight instability.  The October 2001 
physical examination and x-ray also revealed no subluxation.  
For these reasons, a rating greater than 10 percent cannot be 
established for other impairment of the left knee represented 
by recurrent subluxation and lateral instability.  

Similarly, the veteran's left knee range of motion does not 
support a higher rating.  Limitation of flexion of a leg is 
assigned a noncompensable evaluation if limited to 60 
degrees, a 10 percent evaluation if limited to 45 degrees, a 
20 percent evaluation if limited to 30 degrees, and a 30 
percent evaluation if limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  Limitation of extension of a 
leg is assigned a noncompensable evaluation if limited to 5 
degrees, a 10 percent evaluation if limited to 10 degrees, a 
20 percent evaluation if limited to 15 degrees, a 30 percent 
evaluation if limited to 20 degrees, a 40 percent evaluation 
if limited to 30 degrees, and a 50 percent evaluation if 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  Where evaluation is based on limitation of motion, as 
it is under Diagnostic Codes 5260 and 5261, the existence of 
functional loss and pain, crepitation, less or more movement 
than normal, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movement 
smoothly, swelling, deformity, atrophy of disuse, instability 
of station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing must also be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-207 (1991).  

The worst range of left knee motion was 0-130 degrees at the 
October 2001 VA joints examination, where there was also 
objective tenderness in the medial condyle and the lateral 
condyle and pain on ambulation with foot dropping that 
prevented heel and toe standing.  In October 2001, the 
veteran rated his chronic left knee pain as 6-8/10 and flare-
ups of sharp pain as 9/10, which he treated successfully with 
over-the-counter pain medications and whirlpool baths.  He 
experienced an hour of left knee stiffness in the morning, 
which subsided after ambulating throughout the day, and he 
reported warmth in the left knee.  

This means that, even at his worst, the veteran was still 
able to flex his left knee well past the 60 degrees 
limitation required for the minimum noncompensable rating 
under Diagnostic Code 5260 and extend his left leg past the 5 
degrees limitation required for the minimum noncompensable 
rating under Diagnostic Code 5261.  The October 2001 VA 
physical examination and left knee x-ray revealed no gross 
abnormalities, crepitation, fluctuation, erythema, or edema, 
and the medical evidence showed no incoordination, swelling, 
deformity, atrophy of disuse, instability of station, or 
interference with sitting and weight-bearing.  In October 
2001, the veteran reported quick relief from left knee pain 
if he took whirlpool baths and four daily doses of over-the-
counter pain medications.  In February 2002, his request for 
prescription pain medications was to treat nonservice-
connected fibromyalgia.  Although the veteran attributed his 
fatigue in October 2001 to left knee pain, he did not explain 
how he could differentiate left knee fatigue from that due to 
non-service connected chronic fatigue syndrome.  A layperson, 
such as the veteran, is competent to report observable 
symptoms, such as fatigue, but he is not competent to render 
a medical opinion relating the fatigue to a specific cause.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
With the great weight of the evidence supporting continuation 
of the initial 10 percent rating, an increased rating cannot 
be assigned for limitation of left knee motion.  

Even if arthritis had appeared in the October 2001 VA x-rays, 
which it did not, the veteran is already in receipt of rating 
equal to the maximum 10 percent rating available for 
arthritis when limitation of motion is noncompensable.  See 
VAOPGCPREC 23-97 (July 1, 1997); VAOPGCREC 9-98 (August 14, 
1998); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003 and 
5010; Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed. Cir. 
1997).  A rating in excess of 10 percent is not in order for 
arthritis.  

In conclusion, the initial 10 percent rating should continue.  
When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The symptomatology associated 
with the veteran's left knee disability does not more nearly 
approximate the criteria for higher evaluation, and the 
evidence is not so evenly balanced that there is doubt as to 
any material issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

Referral for consideration of an extraschedular rating is not 
warranted because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2002).  The veteran has not 
shown that his service-connected left knee disability causes 
marked interference with employment or frequent 
hospitalizations.  Referral for consideration of an 
extraschedular rating is not currently warranted.  






ORDER

Entitlement to an initial rating in excess of 10 percent for 
left knee ligament strain superimposed on chondromalacia is 
denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

